NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2007-7153


                            KENNETH A. GIBBINS, JR.,

                                                          Claimant-Appellant,


                                         v.


           GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                          Respondent-Appellee.


      Heather Cessna, ABS Legal Advocates, P.A., of Lawrence, Kansas, argued for
claimant-appellant. On the brief was Virginia A. Girard-Brady.

       Devin A. Wolak, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent-
appellee. With him on the brief were Peter D. Keisler, Assistant Attorney General,
Jeanne E. Davidson, Director, Deborah A. Bynum, Assistant Director, and Marla T.
Conneely, Attorney. Of counsel were Michael S. Dufault and Gregg M. Schwind, Trial
Attorneys. Of counsel on the brief were Michael J. Timinski, Deputy Assistant General
Counsel, and Christopher P. McNamee, Attorney, United States Department of
Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge William A. Moorman
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2007-7153


                            KENNETH A. GIBBINS, JR.,

                                                     Claimant-Appellant,

                                          v.

           GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                     Respondent-Appellee.




                                   Judgment


ON APPEAL from the       UNITED STATES COURT OF APPEALS FOR VETERANS
                         CLAIMS

in CASE NO(S).           03-1652

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, BRYSON, and GAJARSA, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED      December 20, 2007                   / s / Jan Horbaly
                                          Jan Horbaly, Clerk